DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on August 10, 2022.  In particular, claim 17 which limits the type of the formaldehyde-releasing compound.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2011/0257309) in view of Muller et al (US 2008/0161457).
	Regarding claims 17 and 26, Yoshida teaches a water-based ink for ink-jet printing (Abstract) comprising a pigment ([0030]), a polymer ([0088]), a water-soluble organic solvent ([0151]) and water (Abstract).  Yoshida teaches that the polymer is a random copolymer (Examples) which comprises a constitutional unit derived from acrylic acid or methacrylic acid ([0054]), a hydrophobic vinyl monomer ([0061]) and is in the form of a carboxy group containing polymer ([0054]) with an acid number which ranges from 30 to 200 mg KOH/g ([0099]).  The water-soluble organic solvent is a polyhydric alcohol alkyl ether ([0153]) and is present in the amount from 10 to 70 % ([0151]).  
	Yoshida teaches that the ink contains other additives ([0150]) can be added to the ink, however, fails to teaches the presence of a formaldehyde-releasing compound.
Muller teaches an ink composition (Abstract) which incorporates Grotan Bk as an additive ([0035]) in the amount ranging from 0.01 to 1 % by weight (100 to 10,000 ppm) (Claim 13).  Groton Bk is 1,3,5-triazine-1,3,5-(2H, 4H, 6H)-tris(ethanol) and is inherently a formaldehyde-releasing compound. 
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the Groton BK as an additive of Yoshida.  One would have been motivated to do so in order to receive the expected benefit of having a conservation agent in the ink (Muller, [0035]).
	Regarding claim 19, it is noted that the cis-1-(3-chloroallyl)-3,5,7-triaza-1-azonia adamantane chloride is not mandatorily present.
	Regarding claims 20 and 24-25, Yoshida teaches that the water-soluble organic solvent can be ethylene glycol ([0153]) which has a boiling point of 197 C and is present in the amount from 10 to 70 % by weight ([0151]).  It is noted that the ethylene glycol can be the only organic solvent in the composition and therefore, the amount of organic solvent having a boiling point of greater than 250 C would be 0.
	Regarding claim 21, Yoshida teaches that the pigment and the polymer are present in the form of pigment containing polymer particles ([0133]).
	Regarding claim 22, Yoshida teaches that the process steps of dispersing the colorant with the particles ranges from 5 to 50 C ([0127]).  Given that the polymer remains in a stable particle form during the processing step, it would inherently have a glass transition temperature of greater than 50 C.
	Regarding claim 23, Yoshida teaches that the monomer (a) – either the acrylic acid/methacrylic acid is present in the amount from 4 to 40 % by weight ([0083]) and the monomer (b) – they hydrophobic vinyl monomer is present in the amount from 5 to 95 % by weight ([0085]) and therefore the ratio can be calculated to range from 0.042 to 8 which overlaps the claimed range.
Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  The formaldehyde-releasing compounds recited in the Markush grouping of claim 17 is not taught by Breton.
Examiner’s response:  Breton is no longer used as a reference, Muller is now used to teach the newly amended limitations of claim 17.
Applicant’s argument:  Yoshida et al discloses an ink which contains various Pigment Yellow and Breton teaches inks which contain Projet Yellow pigments and therefore, there is no motivation to combine the references and there is a teaching away.
Examiner’s response:  Breton is no longer used as a reference, and therefore, this argument is considered moot.
Applicant’s argument:  Breton does not mention anything other than using Dowicil 200 as a biocide for conventional purposes.  Applicant discloses the technical significance of containing the formaldehyde releasing compound.
Examiner’s response: It is noted that Breton is no longer used as a reference, however, this argument could pertain to the newly presented prior art Muller and therefore is addressed.  In response to applicant's argument that the Dowicil is used only in a conventional manner, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s argument:  Applicant argues unexpected results.  On page 15 of the arguments, applicants argue that Comparative Examples I-1 and I-2 having better antifungal properties, but worse rub fastness compared to that of Inventive Example I-4. On page 17 of the arguments, applicants argue that Comparative Examples II-1 and II-2 were deteriorated in antibleeding properties compared to that of Example II-4 which has deteriorated antifungal properties, but other excellent effects.
Examiner’s response:  The examiner has considered applicant’s argument; however, it is noted that Inventive Examples I-4 and II-4 both incorporate Dowicil 150 which is not one of the formaldehyde-releasing compounds presently recited in independent claim 17 and therefore, applicant’s argument of unexpected results over the claimed invention is not persuasive because the argument does not rest on any examples which fall within the scope of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764